  Case: 4:92-cr-00011-HEA Doc. #: 16 Filed: 10/27/20 Page: 1 of 2 PageID #: 56


                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MISSOURI
                        SOUTHEASTERN DIVISION

UNITED STATES OF AMERICA,                )
                                         )
             Plaintiff,                  )
                                         )
       v.                                )            NO. 4:92CR11 HEA
                                         )
TIMOTHY ALPHONSO JONES,                  )
                                         )
             Defendant.                  )

                 OPINION, MEMORANDUM AND ORDER

      This matter is before the Court on Defendant’s Motion for Appointment of

Counsel [Doc. No. 13]. The motion will be denied without prejudice at this time.

      The court has fully reviewed the record and as of the date of this order there

is no matter pending which requires an attorney. When Defendant files an

appropriate motion the court will revisit the motion for appointment of counsel

upon request of movant.

      Accordingly,

      IT IS HEREBY ORDERED that the Motion for Appointment of Counsel

[Doc. No. 13], is denied without prejudice.

      Dated this 27th day of October, 2020.



                                         ________________________________
                                          HENRY EDWARD AUTREY
                                        UNITED STATES DISTRICT JUDGE
Case: 4:92-cr-00011-HEA Doc. #: 16 Filed: 10/27/20 Page: 2 of 2 PageID #: 57




                                     2
